Citation Nr: 0214794	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  97-33 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $3,065.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active duty from April 1970 to April 1974.  
The veteran served two tours of duty in Vietnam.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision of the 
Committee on Waivers and Compromises (Committee), from the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in April 1999.  At that time, the 
Board remanded this claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.


FINDINGS OF FACT

1.  The veteran was at fault in the creation of the 
overpayment at issue.

2.  The veteran's income and expenses are essentially equal.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected 
disability pension benefits in the amount of $3,065.00 would 
be against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) provides that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  In light of the following decision, there is no 
prejudice to the veteran by the Board proceeding with 
appellate review at this time without action to comply with 
the additional notice/development provisions of this new 
legislation.

Based on information VA obtained regarding income received by 
the veteran's spouse in 1994, an overpayment of nonservice-
connected disability pension benefits in the amount of 
$3,065.00 was created.  Upon a review of the facts in this 
case, the RO concluded that the veteran had not demonstrated 
fraud, misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  The Board concurs with the RO that 
the veteran did not act in bad faith or intentionally 
misrepresent his income.  The question remaining is whether 
it would be against equity and good conscience for VA to 
require repayment of the instant indebtedness.

In a statement received in December 1997, the veteran 
disputed the amount of the debt in question, asserting that 
the correct amount should be $2,875.  In compliance with the 
Board's April 1999 remand, the RO has provided a detailed 
accounting (in the September 2000 supplemental statement of 
the case) of the veteran's overpayment in this case.  The 
veteran has not submitted any information or argument stating 
or contending that the audit provided by the RO in the 
September 2000 supplemental statement of the case is in any 
way inaccurate.  Upon reviewing the audit, the Board is 
satisfied that the amount of $3,065.00 is in fact the correct 
amount of the overpayment in dispute in this case.

Applicable law states that there shall be no recovery of such 
an indebtedness under laws administered by the Secretary of 
Veterans Affairs when it is determined that such recovery 
would be against equity and good conscience.  38 U.S.C.A. § 
5302(a).  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making such a decision, consideration will be 
given to such things as the relative fault of the debtor vis-
à-vis VA, whether collection of the debt would deprive the 
debtor of life's basic necessities, whether withholding all 
or part of the appellant's monetary benefits by way of 
recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a).

The most recent Financial Status Report submitted by the 
veteran reflected that his income exceeded his expenses by 
approximately $100 per month.  The Board notes, however, that 
the veteran's wife testified that the couple's automobile 
(1985) was old, necessitated repairs, and was to be replaced 
in the near future.  Based on a review of the entire record, 
including the apparently underreported automobile expenses, 
the Board finds that the veteran's income and expense are 
essentially equal.  Resolving all doubt in the veteran's 
favor, the Board finds that collection of the $3,065.00 debt 
in this case would violate the principles of equity and good 
conscience.


ORDER

Waiver of the recovery of the overpayment of nonservice-
connected disability pension benefits in the amount of 
$3,065.00 is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

